Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 5-21-21 have been accepted by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 11, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2021/0118218) in view of Edwin et al. (US 2020/0018968, hereafter “Edwin ‘968”) and Tzvieli et al. (US 2019/0313915).
Regarding claim 1, Huang (Fig. 2, 9, and 12) discloses a near-eye display device (“near-eye displays” discussed in [0041]) comprising:
a right display projector (2126, called a “projector” in [0044]) and a left display projector (2124);
a right expansion optic (2110) configured to receive a right display image from the right display projector (as seen in Fig. 2D, 2110 receives light from the projector) and to release an expanded form of the right display image (“horizontally extending an exit pupil” discussed in [0042]);
a left expansion optic (2108) configured to receive a left display image from the left display projector (similarly to as discussed above and as seen in Fig. 2D, but for the left eye) and to release an expanded form of the left display image (similarly to as discussed above, “horizontally extending an exit pupil”);
a right inertial measurement unit (IMU) (902a) fixedly coupled to the right display projector (via the frame of the display device, “rigidly coupled to the mixed reality system (e.g., attached to a frame of the mixed reality system)” discussed in [0090]), and a left IMU (902b) fixedly coupled to the left display projector (similarly as discussed above, 902b is also “rigidly coupled” to the left projector via the frame);
a computer (eg. a “computing device” as discussed in [0026], and implementing the steps in Fig. 12) configured to:
receive output from each of the right IMU and the left IMU (inertial data from both the right and left IMU received in step 1204, seen in Fig. 12), and render display data for the right and left display projectors based in part on the output from each of the right IMU and the left IMU (in step 1210, “virtual content can be presented based on the position” estimated from the IMU data, see [0108]), thereby providing predefined stereo disparity between the expanded forms of the right and left display images (“stereoscopically-adjusted left and right eye imagery can be presented to the user” discussed in [0046]).
However, Huang fail to teach or suggest a plurality of angle-sensitive pixel (ASP element) elements.
Edwin ‘968 (Fig. 5, 20, 22, and 31) discloses a near-eye display device comprising:
a right display projector (108R) and a left display projector (108L);
a right expansion optic (110R) configured to receive a right display image from the right display projector (as discussed in [0161], “110L, 110R on which the projection subsystems 108L, 108R project left and right monocular images”) and to release an expanded form of the right display image (“two-dimensionally expanding the effective exit pupil” discussed in [0193]);
a left expansion optic (110L) configured to receive a left display image from the left display projector (similarly to as discussed above, “110L, 110R on which the projection subsystems 108L, 108R project left and right monocular images”) and to release an expanded form of the left display image (similarly to as discussed above, “two-dimensionally expanding the effective exit pupil”);
a right inertial measurement unit (IMU) (103, called an “inertial measurement unit” in [0164], similar to 103R shown in Fig. 20) fixedly coupled to the right display projector (via the frame, see [0164] which discusses how 103 is “mounted to the frame structure 102” and [0209] which discusses how 108R is also “affixed” to the frame), and a left IMU (103, called an “inertial measurement unit” in [0164], similar to 103L shown in Fig. 20) fixedly coupled to the left display projector (similarly, 103L is also mounted to the frame);
a plurality of light-sensitive elements (3150R and 3150L) each responsive to an angle of light (as seen in Fig. 22A and 22B, and as discussed in [0216], 122 senses “the angle at which the light (represented by the corresponding light ray 203) exits the out-coupling DOE 190R” in order to detect misalignment of 110R and 100L) of a display image received into the right or left expansion optic (as seen in Fig. 22A and 22B, display light from the projectors 108R and 108L passes through the expansion optics 110R and 110L, respectively, to be output as the two lights 203, while 3150R and 3150L receive the two light 203 as shown in Fig. 31B, see also “122′ acquires identical copies of the left and right monocular virtual images” discussed in [0254]); and
a computer (114) configured to:
receive output from the plurality of light-sensitive elements (as seen in Fig. 5, 122 supplies signals to 114), and render display data for the right and left display projectors (“114 (shown in FIG. 5) generates monocular image data” for each of 110R and 110L, as discussed in [0224]) based in part on the output from the plurality of light-sensitive elements (eg. “perform one or more online virtual image calibration operations” in “response to detecting relative misalignment of the left and right eyepieces” as discussed in [0218]), thereby providing predefined stereo disparity between the expanded forms of the right and left display images (“present binocularly-reconcilable virtual images” as discussed in [0218]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang to include a plurality of light-sensitive elements used to render display data for the right and left display projectors as taught by Edwin ‘968 because this allows the near-eye display device to compensate for misalignments between the left and right projectors (see [0218]).
However, while Edwin ‘968 teaches that the plurality of light-sensitive elements may be a camera (“take the form of cameras or other imaging devices” discussed in [0257]), Edwin ‘968 still fails to teach or suggest wherein the plurality of light-sensitive elements are specifically “a plurality of angle-sensitive pixel (ASP element) elements.” 
Tzvieli discloses a camera used in a head mounted display device may be a “angle-sensitive pixel sensor camera” (see [0132]).
Therefore, the combination of Huang and Edwin ‘968 with Tzvieli would provide a near-eye display device including a plurality of angle-sensitive pixel (ASP element) elements (the camera of Edwin ‘968, which may be a plurality of angle-sensitive pixel (ASP element) elements as taught by Tzvieli) each responsive to an angle of light of a display image received into the right or left expansion optic (3150R and 3150L are responsive to the angle of light of the display image 203, as discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang and Edwin ‘968 to use an angle-sensitive pixel sensor camera as taught by Tzvieli because angle-sensitive pixel sensor cameras are light (“weighing less than 1 g” as discussed in [0132]) and so can be coupled to a frame worn on a user’s head without causing discomfort.

Regarding claim 17, Huang (Fig. 2, 9, and 12) discloses a near-eye display device (“near-eye displays” discussed in [0041]) comprising:
a right display projector (2126, called a “projector” in [0044]) and a left display projector (2124);
a right expansion optic (2110) configured to receive a right display image from the right display projector (as seen in Fig. 2D, 2110 receives light from the projector) and to release an expanded form of the right display image (“horizontally extending an exit pupil” discussed in [0042]);
a left expansion optic (2108) configured to receive a left display image from the left display projector (similarly to as discussed above and as seen in Fig. 2D, but for the left eye) and to release an expanded form of the left display image (similarly to as discussed above, “horizontally extending an exit pupil”);
a right inertial measurement unit (IMU) (902a) fixedly coupled to the right display projector (via the frame of the display device, “rigidly coupled to the mixed reality system (e.g., attached to a frame of the mixed reality system)” discussed in [0090]), and a left IMU (902b) fixedly coupled to the left display projector (similarly as discussed above, 902b is also “rigidly coupled” to the left projector via the frame);
a computer (eg. a “computing device” as discussed in [0026], and implementing the steps in Fig. 12) configured to:
receive output from each of the right IMU and the left IMU (inertial data from both the right and left IMU received in step 1204, seen in Fig. 12), and render display data for the right and left display projectors based in part on the output from each of the right IMU and the left IMU (in step 1210, “virtual content can be presented based on the position” estimated from the IMU data, see [0108]), thereby providing predefined stereo disparity between the expanded forms of the right and left display images (“stereoscopically-adjusted left and right eye imagery can be presented to the user” discussed in [0046]).
However, Huang fail to teach or suggest a right angle-sensitive pixel (ASP element) element or left ASP element.
Edwin ‘968 (Fig. 5, 20, 22, and 31) discloses a near-eye display device comprising:
a right display projector (108R) and a left display projector (108L);
a right expansion optic (110R) configured to receive a right display image from the right display projector (as discussed in [0161], “110L, 110R on which the projection subsystems 108L, 108R project left and right monocular images”) and to release an expanded form of the right display image (“two-dimensionally expanding the effective exit pupil” discussed in [0193]);
a left expansion optic (110L) configured to receive a left display image from the left display projector (similarly to as discussed above, “110L, 110R on which the projection subsystems 108L, 108R project left and right monocular images”) and to release an expanded form of the left display image (similarly to as discussed above, “two-dimensionally expanding the effective exit pupil”);
a right inertial measurement unit (IMU) (103, called an “inertial measurement unit” in [0164], similar to 103R shown in Fig. 20) fixedly coupled to the right display projector (via the frame, see [0164] which discusses how 103 is “mounted to the frame structure 102” and [0209] which discusses how 108R is also “affixed” to the frame), and a left IMU (103, called an “inertial measurement unit” in [0164], similar to 103L shown in Fig. 20) fixedly coupled to the left display projector (similarly, 103L is also mounted to the frame);
a right light-sensitive element (3150R) is fixedly coupled (via the frame) to the right expansion optic (see [0207] which discusses how “102 comprises a frame 300 for carrying respective left and right eyepieces 110L, 110R” while 122 is also “affixed” to the frame as discussed in [0212]) and configured to sense an angle of light (as seen in Fig. 22A and 22B, and as discussed in [0216], 122 senses “the angle at which the light (represented by the corresponding light ray 203) exits the out-coupling DOE 190R” in order to detect misalignment of 110R and 100L) of the right display image received into the right expansion optic (as seen in Fig. 22A and 22B, display light from the projector 108R passes through the expansion optics 110R to be output as the light 203, while 3150R receives the light 203 as shown in Fig. 31B, see also “122′ acquires identical copies of the left and right monocular virtual images” discussed in [0254]);
a left light-sensitive element (3150L) fixedly coupled (via the frame) to the left expansion optic (similarly to as discussed above, see [0207] which discusses how “102 comprises a frame 300 for carrying respective left and right eyepieces 110L, 110R” while 122 is also “affixed” to the frame as discussed in [0212]) and configured to sense an angle of light (as seen in Fig. 22A and 22B, and as discussed in [0216], 122 senses “the angle at which the light (represented by the corresponding light ray 203) exits the out-coupling DOE 190R” in order to detect misalignment of 110R and 100L) of the left display image received into the right expansion optic (as seen in Fig. 22A and 22B, display light from the projector 108L passes through the expansion optics 110L to be output as the light 203, while 3150L receives the light 203 as shown in Fig. 31B, see also “122′ acquires identical copies of the left and right monocular virtual images” discussed in [0254]); 
a computer (114) configured to:
receive output from the right light-sensitive element and left light-sensitive element (as seen in Fig. 5, 122 supplies signals to 114), and render display data for the right and left display projectors (“114 (shown in FIG. 5) generates monocular image data” for each of 110R and 110L, as discussed in [0224]) based in part on the output from the right light-sensitive element and left light-sensitive element (eg. “perform one or more online virtual image calibration operations” in “response to detecting relative misalignment of the left and right eyepieces” as discussed in [0218]), thereby providing predefined stereo disparity between the expanded forms of the right and left display images (“present binocularly-reconcilable virtual images” as discussed in [0218]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang to include a right light-sensitive element and left light-sensitive element used to render display data for the right and left display projectors as taught by Edwin ‘968 because this allows the near-eye display device to compensate for misalignments between the left and right projectors (see [0218]).
However, while Edwin ‘968 teaches that the right light-sensitive element and left light-sensitive element may be cameras (“take the form of cameras or other imaging devices” discussed in [0257]), Edwin ‘968 still fails to teach or suggest wherein the right light-sensitive element and left light-sensitive element are specifically “a right angle-sensitive pixel (ASP element) element” and “left ASP element.”
Tzvieli discloses a camera used in a head mounted display device may be a “angle-sensitive pixel sensor camera” (see [0132]).
Therefore, the combination of Huang and Edwin ‘968 with Tzvieli would provide a near-eye display device including a right angle-sensitive pixel (ASP element) element and left ASP element (the cameras 3150R and 3150L of Edwin ‘968, which may be a plurality of angle-sensitive pixel (ASP element) elements as taught by Tzvieli) each configured to sense an angle of light of a display image received into the right or left expansion optic (3150R and 3150L are responsive to the angle of light of the display image 203, as discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang and Edwin ‘968 to use an angle-sensitive pixel sensor camera as taught by Tzvieli because angle-sensitive pixel sensor cameras are light (“weighing less than 1 g” as discussed in [0132]) and so can be coupled to a frame worn on a user’s head without causing discomfort.

Regarding claim 20, Huang (Fig. 2, 9, and 12) discloses a near-eye display device (“near-eye displays” discussed in [0041]) comprising:
a right display projector (2126, called a “projector” in [0044]) and a left display projector (2124);
a right expansion optic (2110) configured to receive a right display image from the right display projector (as seen in Fig. 2D, 2110 receives light from the projector) and to release an expanded form of the right display image (“horizontally extending an exit pupil” discussed in [0042]);
a left expansion optic (2108) configured to receive a left display image from the left display projector (similarly to as discussed above and as seen in Fig. 2D, but for the left eye) and to release an expanded form of the left display image (similarly to as discussed above, “horizontally extending an exit pupil”);
a right inertial measurement unit (IMU) (902a) fixedly coupled to the right display projector (via the frame of the display device, “rigidly coupled to the mixed reality system (e.g., attached to a frame of the mixed reality system)” discussed in [0090]), and a left IMU (902b) fixedly coupled to the left display projector (similarly as discussed above, 902b is also “rigidly coupled” to the left projector via the frame);
a computer (eg. a “computing device” as discussed in [0026], and implementing the steps in Fig. 12) configured to:
receive output from each of the right IMU and the left IMU (inertial data from both the right and left IMU received in step 1204, seen in Fig. 12), and render display data for the right and left display projectors based in part on the output from each of the right IMU and the left IMU (in step 1210, “virtual content can be presented based on the position” estimated from the IMU data, see [0108]).
However, Huang fail to teach or suggest a plurality of angle-sensitive pixel (ASP element) elements or wherein the right or left display image includes a calibration image.
Edwin ‘968 (Fig. 5, 20, 22, and 31) discloses a near-eye display device comprising:
a right display projector (108R) and a left display projector (108L);
a right expansion optic (110R) configured to receive a right display image from the right display projector (as discussed in [0161], “110L, 110R on which the projection subsystems 108L, 108R project left and right monocular images”) and to release an expanded form of the right display image (“two-dimensionally expanding the effective exit pupil” discussed in [0193]);
a left expansion optic (110L) configured to receive a left display image from the left display projector (similarly to as discussed above, “110L, 110R on which the projection subsystems 108L, 108R project left and right monocular images”) and to release an expanded form of the left display image (similarly to as discussed above, “two-dimensionally expanding the effective exit pupil”);
wherein the right or left display image comprises a calibration image (a “virtual image” is generated and then “sensing light rays exiting both eyepieces 110L, 110R” and then “used to calibrate or recalibrate binocular matching of the monocular images” as discussed in [0168], and so, because the image is used for calibration purposes, the examiner interprets the “virtual image” to read upon the claimed “calibration image”);
a right inertial measurement unit (IMU) (103, called an “inertial measurement unit” in [0164], similar to 103R shown in Fig. 20) fixedly coupled to the right display projector (via the frame, see [0164] which discusses how 103 is “mounted to the frame structure 102” and [0209] which discusses how 108R is also “affixed” to the frame), and a left IMU (103, called an “inertial measurement unit” in [0164], similar to 103L shown in Fig. 20) fixedly coupled to the left display projector (similarly, 103L is also mounted to the frame);
a plurality of light-sensitive elements (3150R and 3150L) each responsive to an angle of light (as seen in Fig. 22A and 22B, and as discussed in [0216], 122 senses “the angle at which the light (represented by the corresponding light ray 203) exits the out-coupling DOE 190R” in order to detect misalignment of 110R and 100L) of the calibration image received into the right or into the left expansion optic (as seen in Fig. 22A and 22B, display light from the projectors 108R and 108L passes through the expansion optics 110R and 110L, respectively, to be output as the two lights 203, while 3150R and 3150L receive the two light 203 as shown in Fig. 31B, see also “122′ acquires identical copies of the left and right monocular virtual images” discussed in [0254], while the “virtual images” are “calibration images” as discussed above); and
a computer (114) configured to:
receive output from the plurality of light-sensitive elements (as seen in Fig. 5, 122 supplies signals to 114), and render display data for the right and left display projectors (“114 (shown in FIG. 5) generates monocular image data” for each of 110R and 110L, as discussed in [0224]) based in part on the output from the plurality of light-sensitive elements (eg. “perform one or more online virtual image calibration operations” in “response to detecting relative misalignment of the left and right eyepieces” as discussed in [0218]), to quell vertical disparity between the expanded forms of the right and left display images (as discussed in [0078], “compensation for misalignments of binocular eyepieces” includes vertical mismatch, as seen in Fig. 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang to include a plurality of light-sensitive elements used to render display data for the right and left display projectors as taught by Edwin ‘968 because this allows the near-eye display device to compensate for misalignments between the left and right projectors (see [0218]).
However, while Edwin ‘968 teaches that the plurality of light-sensitive elements may be a camera (“take the form of cameras or other imaging devices” discussed in [0257]), Edwin ‘968 still fails to teach or suggest wherein the plurality of light-sensitive elements are specifically “a plurality of angle-sensitive pixel (ASP element) elements.” 
Tzvieli discloses a camera used in a head mounted display device may be a “angle-sensitive pixel sensor camera” (see [0132]).
Therefore, the combination of Huang and Edwin ‘968 with Tzvieli would provide a near-eye display device including a plurality of angle-sensitive pixel (ASP element) elements (the camera of Edwin ‘968, which may be a plurality of angle-sensitive pixel (ASP element) elements as taught by Tzvieli) each responsive to an angle of light of a calibration image received into the right or into the left expansion optic (3150R and 3150L are responsive to the angle of light of the display image 203, as discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang and Edwin ‘968 to use an angle-sensitive pixel sensor camera as taught by Tzvieli because angle-sensitive pixel sensor cameras are light (“weighing less than 1 g” as discussed in [0132]) and so can be coupled to a frame worn on a user’s head without causing discomfort.

Regarding claim 2, Huang, Edwin ‘968, and Tzvieli disclose a near-eye display device as discussed above, and Huang further discloses wherein each of the right and left display projectors comprises a spatial light modulator, a scanning-laser projector, or a micro light-emitting-diode (pLED) projector (the projector may be an “electronic light modulators” or “micro Light Emitting Diode (μLED)” as discussed in [0044]).

Regarding claim 3, Huang, Edwin ‘968, and Tzvieli disclose a near-eye display device as discussed above, and Huang further discloses wherein each of the right and left expansion optics includes an optical waveguide (called a “waveguide” in [0045]) supporting total internal reflection of display light received therein (“Total Internal Reflection (TIR)” discussed in [0044]).

Regarding claim 4, Huang, Edwin ‘968, and Tzvieli disclose a near-eye display device as discussed above, and Huang further discloses wherein each of the right and left expansion optics includes a first optical element (2112 and 2118) configured to couple light of a display image into the optical waveguide (for example, “light 2126 can be optically coupled into the right eyepiece 2110 through the right incoupling grating set 2118,” with light 2124 similiarly coupled in with 2112, as discussed in [0044]), and a second optical element (2116 and 2122) configured to couple light of an expanded form of the display image out of the optical waveguide (“2122, 2116 can be configured to incrementally redirect at least a portion of light received from its corresponding OPE grating set 2120, 2114 outward to a user eyebox position” as discussed in [0042]).

Regarding claim 6, Huang, Edwin ‘968, and Tzvieli disclose a near-eye display device as discussed above, and Huang further discloses wherein each of the right and left IMUs includes an electronic gyroscope responsive to a rotation (“gyroscope” discussed in [0102], while the examiner takes official notice that gyroscopes are inherently responsive to rotation as they are designed to use conservation of angular momentum to measure orientation or angular velocity).

Regarding claim 8, Huang, Edwin ‘968, and Tzvieli disclose a near-eye display device as discussed above, and the combination further discloses wherein the plurality of ASP elements comprises:
a right ASP element (corresponding to camera 3150R of Edwin ‘968, which may be implemented as an ASP element as taught by Tzvieli) arranged optically downstream of a right locus where the right display image is received into the right expansion optic (for example, as seen in Fig. 22, the light 203 only enters 122 when downstream of where the image from 108R enters 110R); and
a left ASP element (corresponding to camera 3150L of Edwin ‘968, which may be implemented as an ASP element as taught by Tzvieli) arranged optically downstream of a left locus where the left display image is received into the left expansion optic (for example, as seen in Fig. 22, the light 203 only enters 122 when downstream of where the image from 108L enters 110L).
It would have been obvious to one of ordinary skill in the art to combine Huang, Edwin ‘968, and Tzvieli for the same reasons as discussed above.

Regarding claim 9, Huang, Edwin ‘968, and Tzvieli disclose a near-eye display device as discussed above, and the combination further discloses wherein the right ASP element (corresponding to camera 3150R of Edwin ‘968, which may be implemented as an ASP element as taught by Tzvieli) is fixedly coupled (via the frame) to the right expansion optic (see [0207] which discusses how “102 comprises a frame 300 for carrying respective left and right eyepieces 110L, 110R” while 122 is also “affixed” to the frame as discussed in [0212]), and the left ASP element (corresponding to camera 3150L of Edwin ‘968, which may be implemented as an ASP element as taught by Tzvieli) is fixedly coupled (via the frame) to the left expansion optic (similarly to as discussed above, see [0207] which discusses how “102 comprises a frame 300 for carrying respective left and right eyepieces 110L, 110R” while 122 is also “affixed” to the frame as discussed in [0212]).
It would have been obvious to one of ordinary skill in the art to combine Huang, Edwin ‘968, and Tzvieli for the same reasons as discussed above.

Regarding claim 11, Huang, Edwin ‘968, and Tzvieli disclose a near-eye display device as discussed above, and Edwin ‘968 further discloses wherein the right or left display image comprises a calibration image (a “virtual image” is generated and then “sensing light rays exiting both eyepieces 110L, 110R” and then “used to calibrate or recalibrate binocular matching of the monocular images” as discussed in [0168], and so, because the image is used for calibration purposes, the examiner interprets the “virtual image” to read upon the claimed “calibration image”).
It would have been obvious to one of ordinary skill in the art to combine Huang, Edwin ‘968, and Tzvieli for the same reasons as discussed above.

Regarding claim 16, Huang, Edwin ‘968, and Tzvieli disclose a near-eye display device as discussed above, and Edwin ‘968 further discloses wherein providing the predefined stereo disparity includes quelling vertical disparity between the expanded forms of the right and left display images (as discussed in [0078], “compensation for misalignments of binocular eyepieces” includes vertical mismatch, as seen in Fig. 4B).
It would have been obvious to one of ordinary skill in the art to combine Huang, Edwin ‘968, and Tzvieli for the same reasons as discussed above.

Regarding claim 18, Huang, Edwin ‘968, and Tzvieli disclose a near-eye display device as discussed above, and the combination further discloses wherein the right ASP element (corresponding to camera 3150R of Edwin ‘968, which may be implemented as an ASP element as taught by Tzvieli) is one of a right set of ASP elements (the camera has a set of multiple ASP elements, “one or more sensing elements” as discussed in [0058] of Tzvieli) arranged optically downstream of a right locus where the right display image is received into the right expansion optic (for example, as seen in Fig. 22, the light 203 only enters 122 when downstream of where the image from 108R enters 110R).
It would have been obvious to one of ordinary skill in the art to combine Huang, Edwin ‘968, and Tzvieli for the same reasons as discussed above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, Edwin ‘968, and Tzvieli as applied to claim 1 above, and further in view of Trail (US 2017/0139211).
Regarding claim 5, Huang, Edwin ‘968, and Tzvieli disclose a near-eye display device as discussed above, and Huang further discloses wherein both of the right and left expansion optics are configured to expand a display image in two orthogonal directions (“horizontally extending an exit pupil being formed” and “vertically extending the exit pupil that is formed at the eyebox” both discussed in [0042]).
However, Huang, Edwin ‘968, and Tzvieli fail to teach or suggest specifically “overfilling” an anatomical eyebox of a wearer of the display device.
Trail discloses a head mounted display device wherein optics (118) are configured to overfill an anatomical eyebox of a wearer of the display device (as discussed in [0028], the anatomical eyebox of a wearer is “equal to… a human pupil diameter” and more specifically is “10 millimeters,” meanwhile the “specified size of an eyebox may be… 20 mm,” and also the “eyebox is typically specified as being… larger than a human pupil diameter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, Edwin ‘968, and Tzvieli to overfill an anatomical eyebox of a wearer of the display device as taught by Trail because a larger eyebox allows a user to continue viewing an image even if the location of the pupil shifts.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, Edwin ‘968, and Tzvieli as applied to claim 1 above, and further in view of Bonakdar et al. (US 2021/0091130).
Regarding claim 7, Huang, Edwin ‘968, and Tzvieli disclose a near-eye display device as discussed above, however fail to teach or suggest details of the ASP elements.
Bonakdar (Fig. 6) discloses an ASP element (650, with “angle-sensitive image sensor” discussed in [0044]) which includes a photodiode (212) and one or more diffraction gratings (640) arranged in front of the photodiode (640 are arranged in front of 212, shown in the upwards direction in Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, Edwin ‘968, and Tzvieli so that each ASP element includes a photodiode and one or more diffraction gratings arranged in front of the photodiode as taught by Bonakdar because this allows for increased light capture with increased signal-to-noise ratios (see [0018]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, Edwin ‘968, and Tzvieli as applied to claim 11 above, and further in view of Robbins et al. (US 2018/0074578).
Regarding claim 12, Huang, Edwin ‘968, and Tzvieli disclose a near-eye display device as discussed above, however fail to teach or suggest wherein the calibration image is a peripheral portion of a display image further including non-calibration display content.
Robbins (Fig. 6) discloses a near-eye display device wherein a calibration image (154-4, called a “test pattern”) is a peripheral portion of a display image (seen in Fig. 6, 154-4 is in the peripheral portion 150, called a “border region”) further including non-calibration display content (called a “first signal” and “second signal” and displayed in active region 148, see [0053] which further discusses “the image contained in the signal” and [0080] which discloses further details such as “first signal may consist of a red frame, a blue frame, and a green frame”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, Edwin ‘968, and Tzvieli so that the calibration image is a peripheral portion of a display image further including non-calibration display content as taught by Robbins because this prevents the calibration image from interfering with the non-calibration display content.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, Edwin ‘968, and Tzvieli as applied to claim 11 above, and further in view of Edwin et al. (US 2021/0217147, hereafter “Edwin ‘147”).
Regarding claim 13, Huang, Edwin ‘968, and Tzvieli disclose a near-eye display device as discussed above, however fail to teach or suggest wherein an ocular sensor responsive to nictitation of a wearer of the display device, and wherein the calibration image is projected pursuant to the nictitation.
Edwin ‘147 discloses a head mounted display device including an ocular sensor (called “a blink sensor” in [0035]) responsive to nictitation of a wearer of the display device (“a blink sensor may indicate when the user blinks” as discussed in [0035]), and wherein the calibration image is projected pursuant to the nictitation (“this information can be used to trigger calibration processes” as discussed in [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, Edwin ‘968, and Tzvieli to include an ocular sensor responsive to nictitation of a wearer of the display device, and wherein the calibration image is projected pursuant to the nictitation as taught by Edwin ‘147 because this allows a calibration to be performed “so a user is not aware of the calibration processing occurring” (see [0046]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, Edwin ‘968, and Tzvieli as applied to claim 11 above, and further in view of Uscinski et al. (US 2018/0348861).
Regarding claim 14, Huang, Edwin ‘968, and Tzvieli disclose a near-eye display device as discussed above, and Huang further discloses an ocular sensor responsive to gaze direction of a wearer of the display device (“left and right eye cameras oriented toward the user (e.g., for detecting the user's eye movements)” discussed in [0041]).
However, Huang, Edwin ‘968, and Tzvieli fail to teach or suggest wherein the calibration image is projected based on the gaze direction.
Uscinski discloses a head mounted display device comprising an ocular sensor (called “eye cameras” in [0104]) responsive to gaze direction of a wearer of the display device (“determine a user's eye gaze based on eye images” discussed in [0104]), and wherein a calibration image is projected based on the gaze direction (“image one or both eyes of the user while the user changes his or her eye gazes (such as, e.g., when the user is looking around to follow a moving calibration target)” discussed in [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, Edwin ‘968, and Tzvieli so the calibration image is projected based on the gaze direction as taught by Uscinski because this allows the device to detect when a user is interacting with a virtual object (see [0106]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, Edwin ‘968, and Tzvieli as applied to claim 11 above, and further in view of Travis (US 2017/0295362).
Regarding claim 15, Huang, Edwin ‘968, and Tzvieli disclose a near-eye display device as discussed above, and Tzvieli further discloses wherein each of the ASP elements is an infrared-responsive pixel element (“capture light in the near infrared spectrum (NIR)” discussed in [0133]).
It would have been obvious to one of ordinary skill in the art to combine Huang, Edwin ‘968, and Tzvieli for the same reasons as discussed above.
However, Huang, Edwin ‘968, and Tzvieli fail to teach or suggest wherein the calibration image is an infrared image.
Travis discloses a near-eye display device wherein a calibration image is an infrared image (“calibrate an image source 514L of the left-eye optical system 502L and an image source 514R of the right-eye optical system 502R to align the left-eye and right-eye images provided to the user's left and right eyes based on the infrared alignment image acquired by the camera 504L and the infrared alignment image acquired by the camera 504R” discussed in [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, Edwin ‘968, and Tzvieli to use a calibration image that is an infrared image as taught by Travis because Tzvieli teaches that the ASP elements are infrared-responsive, and infrared light is invisible to the human eye which prevents the infrared calibration image from interfering with display quality.

Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10, Huang, Edwin ‘968, and Tzvieli disclose a near-eye display device as discussed above, however fail to teach or suggest wherein the right ASP element (corresponding to camera 3150R of Edwin ‘968, which may be implemented as an ASP element as taught by Tzvieli) is arranged behind an in-coupling structure of the right expansion optic (eg. corresponding to 2118 of Huang) to receive light of the right display image that passes uncoupled through the in-coupling structure (instead, the right ASP element is on the far end of the waveguide and is coupled by the in-coupling to pass through the right expansion optic, see by light 203 exiting 110R on the left, which is the opposite side from the in-coupling near 108R).

Meitav et al. (US 2021/0294106) discloses (Fig. 15) a head mounted display device wherein a right camera element (920) is arranged behind (920 is directly opposite 942) an in-coupling structure (942) of the right expansion optic (940).
However, Meitav still fails to teach or suggest wherein the right camera element receives light of the right display image that passes uncoupled through the in-coupling structure (instead, 920 receives light from the user’s eye, as seen in Fig. 15B).

Therefore, each of the currently cited references of record fails to teach or suggest “wherein the right ASP element is arranged behind an in-coupling structure of the right expansion optic to receive light of the right display image that passes uncoupled through the in-coupling structure” when combined with each of the other currently cited claim limitations.

Claim 19 recites limitations substantially identical to those of claim 10, merely being dependent upon claim 18 instead of claim 8, and so would be allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691